Exhibit 10.1
 
BRAND LICENSING AGREEMENT
 
LEVEL 5 BEVERAGE COMPANY, INC. and VITAMINFIZZ, L.P.
 
This Brand Licensing Agreement (the “Agreement”) is made as of November 21,
2013, between Level 5 Beverage Company, Inc. (the “Licensee”), a corporation
organized and existing under the laws of the State of Delaware having offices at
20 Trafalgar Square, Suite #455, Nashua, New Hampshire 03063 (the “Licensee”)
and VITAMINFIZZ, L.P. (the “Licensor”), a limited partnership organized and
existing under the laws of the State of California having offices at 11815
Laurelwood Drive, Suite 4, Studio City, California 91604 (the “Licensor”).
 
WITNESSETH:
 
 
WHEREAS, Minerco Resources, Inc., the parent company of Level 5 Beverage
Company, Inc. (the “Licensee”), is a publicly traded company on the United
States OTC Markets (“OTC”) under the symbol OTCQB: MINE; and
 
WHEREAS, Licensor is in the business of developing beverages and is seeking to
obtain retail sales of its Products (as each is defined in Exhibit A hereto)
marketed under the Brand (as defined below in paragraph 2(b) below); and
 
WHEREAS, Licensee is in the business of developing and selling beverages and is
seeking to expand its brand base; and
 
WHEREAS, Licensee desires to acquire the exclusive rights in North America (the
“Territory”) to use the Brand on and in connection with the marketing,
distribution and sale of the Products, and Licensor desires to grant to
Licensee, an exclusive license to use the Brands on and in connection with the
marketing, distribution and sale of the Products in the Territory, subject to
and in accordance with this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
1.             License.
 
(a)           Licensor hereby grants to Licensee, subject to the terms and
conditions hereof, the exclusive license in the Territory to use Licensor's
Brand, Know-how and commercial and technical information to market,
distribute  and sell the Products and any other products it manufactures using
the Brand to {commercial} customers, which shall include all rights to use in
advertising, publicity, or otherwise, any other trademark, trade name or names,
or any contraction, abbreviation, or simulation thereof, on and in connection
with the marketing, distribution and sale of the Products.   


(b)           Licensor shall provide information on all Know-how, technical
information, techniques, and other technical information, as requested, within a
commercially reasonable period of time.


(c)           Licensee shall have the right to grant sublicenses provided that
such sublicensees agree to abide by the terms of this Agreement to the same
extent as if they were a licensee.


(d)           Licensor acknowledges that Licensee may hereafter enter into
licenses with third parties regarding the sale of other similar products and
such sale shall not be deemed to be a breach of this Agreement.
 
(e)           Licensor agrees that except for the license herein granted to
Licensee it shall not license or sell any products similar to the Products or
any other products in connection with the Brand.


 
 
 

--------------------------------------------------------------------------------

 
 
2.              Definitions.
 
(a)             Know-how. All patent applications, inventions, discoveries,
data, improvements, techniques, technology, formulae, processes, plans or
programs, useful, related to, or necessary to formulate, handle, or utilize the
Brand, now or hereafter owned or controlled by Licensor prior to the termination
of this Agreement to the extent to which Licensor has the right to grant
licenses of the scope herein granted.
 
(b)             The Brand: Vitamin FIZZ®.
 
(c)             Licensing Fee: Fee to be paid by Licensee to Licensor for the
marketing rights of the Products.
 
(d)             Licensor Component: That part of the technical information
developed by Licensor that consists of patents, copyrights, trade secrets,
trademarks or service marks as well as all parts and components based upon or
derived from Licensor Know-how pertaining to the Licensor Component.


(e)           Product: any product employing or derived from Licensor Know-how,
as well as improvements, modifications, additions, adaptations, or new models
designed or developed by, for or in association with the Brand.
 
(f)            Term of the Agreement: Five years from the date of this
Agreement. The Agreement will be automatically renewed for an additional five
years if agreed to by both parties of this Agreement within thirty days prior to
the termination of the initial term and provided that Licensee is in compliance
with all of the terms and conditions of this agreement.
 
3.            Initial License Fee.
 
(a)              Fee. In consideration for the costs incurred by Licensor for
manufacturing and maintaining its existing inventory of Products, inclusive of
any raw material costs, Licensee shall pay Licensor an initial license fee of
Thirty Thousand Dollars ($30,000) upon the execution of this Agreement, as an
advance against license fees due under paragraph 4 below.
 
(b)               Proof of Sufficient Financial Resources. During the six (6)
months following the execution of this Agreement, Licensee shall provide, to
Licensor on a strictly confidential basis, as and when requested by Licensor,
sufficient proof that Licensee’s financial resources to be dedicated to the
Brand and the marketing, distribution and sale of the Products are in excess of
One Hundred Thousand Dollars ($100,000.00), inclusive of the Thirty Thousand
Dollar ($30,000) initial advance license fee paid as set forth above.  During
the next succeeding six (6) month period, Licensor shall continue to have the
right to request, and Licensee shall continue to provide on a strictly
confidential basis, information related to the sufficiency of its resources to
market and sell the Products.


(c)           Maintenance of Trademarks.  During the Term, Licensor shall be
responsible for filing, prosecuting and maintaining any patents or trademarks
licensed by Licensor related to the Brand.


(d)           Services to be Provided by Licensor or its Affiliated Entities.
The parties acknowledge that Power Brands Consulting, LLC is the general partner
of the Licensor and that Power Brands Consulting, LLC is in the business of
providing product development and brand management services for companies
engaged in the beverage industry. Licensor acknowledges that one of the
incentives for Licensee to enter into this Agreement was its agreement to
provide the following services or to cause Power Brands Consulting, LLC to
perform the following services at no cost to Licensee other than the brand
management services which shall be provided to Licensee at the cost price
incurred by Licensor:
 
●  
Re-formulation and re-design of VitaminFIZZ®;

 
●  
Set up and maintain a website for the display of the Products under the Brand;

 
 
2

--------------------------------------------------------------------------------

 
 
●  
Provide all brand management services at cost;

 
o  
develop necessary P&L, Cash Flow, and Balance Sheet documents

 
o  
setup and keep Licensee’s accounting books

 
o  
Advise on production (all scales)

 
o  
Advise on ordering raw materials, invoicing, delivery, and finished goods
logistics (freight and warehousing)

 
o  
Create a brand specific sales and marketing plan based on the brand’s
demographic and geographic targets and budget.

 
o  
Manage sales person(s)

 
o  
Design Product and Brand sell sheet and Point of Sale material including
posters, suction racks, static clings, coolers, etc.

 
o  
Establish appropriate sales and marketing budgets based on scope of overall
project.

 
o  
Develop an impactful and cost effective rollout marketing campaign.

 
o  
Create retailer and distributor presentations based on brand’s demographic and
geographic targets.

 
o  
Identify correct retail and distributor partners

 
o  
Actively participate in key account buyer meetings.

 
o  
Work directly with sales personnel to secure sales meetings and ultimately shelf
space.

 
 
4.            Percentage Fee and Milestone Payments.


(a) Percentage Fee.  The Licensee and Licensor agree that the profit to be
recognized by each party shall be earned and distributed as follows:  (i)
fifty-one percent (51%) of the net revenue derived from the sale of Products
under the Brand shall be earned by and distributed to Licensee and (ii)
forty-nine percent (49%) of the net revenue derived from the sale of Products
under the Brand shall be earned by and distributed to Licensor as license
fees.  For the purposes hereof, “net sales” shall mean the gross amount invoiced
to third parties by Licensee less the sum of: (a) trade, cash and quantity
discounts or rebates actually allowed or taken; (b) credit or allowances given
or made for rejection of or return of previously sold Products or for
retroactive price reduction; (c) charges for insurance, freight and other
transportation costs directly related to delivery of the Products; and (d)
sales, transfer and other excise taxes levied on the sale of the Products . The
payment by the Licensee to the Licensor shall be within thirty (30) days
following the calendar month in which payment for the net revenue was received.
No percentage fee payment shall be made to Licensor until such time as the
aggregate percentage fee payments earned by Licensor exceed Thirty Thousand
Dollars ($30,000).  The percentage fee shall be computed and paid in accordance
with Licensee’s accounting records.  All withholding and other taxes that may be
imposed on Licensee shall be deducted from the payment of such fees upon
provision to Licensor of an official receipt evidencing payment of such
taxes.  All out-of-pocket expenses related to the manufacture of the Products
after the date hereof shall managed by, and the responsibility of, Licensee.
Licensor shall have the right to assign and/or sell its revenue interest to a
third party upon thirty (30) days prior written notice.


(b) Milestone Payment.  If at any time the Licensee’s net sales of Products
under the Brands exceeds Twenty Million Dollars ($20,000,000), then Licensee
shall pay to Licensor a one-time cash milestone payment equal to One Million
Dollars ($1,000,000), payable within thirty days of the end of the first fiscal
year in which such net sales are achieved.


5.           Term. The initial term of this Agreement shall be for five (5)
years from the date hereof unless earlier terminated pursuant to the terms
hereof. Thereafter, so long as Licensee is not in default, this Agreement may be
extended by Licensee for five (5) additional years under such terms and
conditions as may be mutually agreed to by the parties Licensor. If the parties
are unable to agree to renewal terms then, at the election of the Licensee, in
its sole discretion, this Agreement shall continue for an additional five year
term upon the same terms and condition contained in this agreement. If this
Agreement is terminated before the end of the initial term then the Licensee,
its agents or sublicensees shall not engage, directly or indirectly, in any part
of the business of manufacturing, marketing or servicing of Products based upon
or derived from Licensor Know-how for a period of five (5) years.
 
6.            Confidentiality.
 
(a)              Licensee recognizes that trade secrets and other proprietary
information of Licensor will be conveyed to Licensee pursuant to this Agreement,
and Licensee agrees to keep such information in confidence and not to disclose
it during or within five (5) years after the term of this Agreement to third
parties other than Licensee Affiliates that are bound by confidentiality
restrictions as set forth herein and as required by Licensor’s Intellectual
Property Protection Program. This confidentiality provision shall survive the
early termination or cancellation of this Agreement, and remain in full force.
 
(b)             The restrictions set forth in subparagraph (a) of this paragraph
shall not apply to any information: (i) well-known and in the public domain at
the time of disclosure; (ii) known to Licensee at the time it was disclosed to
it by Licensor as shown by documentation establishing such prior knowledge;
(iii) disclosed with the prior written approval of Licensor; and (iv) rightfully
disclosed to Licensee by a third party other than a Licensee Affiliate.
 
7.            Technical Data. Within ten (10) days after the execution of this
Agreement, Licensor shall provide Licensee with a complete description of all
Licensor patent applications, plans, specifications, and instructions and
drawings, for the manufacture and use of Products, provided, however, that all
such materials shall remain the property of Licensor.


8.            Board of Directors. Licensor shall appoint a representative to
Licensee’s to its board of directors, which shall consist of no more than three
(3) members.  The by-laws of the Licensee shall further provide that no action
may be taken by the Board without notice being given to Licensor’s
representative and that any sale of the Licensee or its business operations will
require a unanimous vote. 


 
3

--------------------------------------------------------------------------------

 
 
9.               Relationship. Licensee and Licensor shall act as principals in
all respects hereunder, and nothing herein shall be construed to constitute
either as the agent, partner, or joint venturer of the other.
 
10.             Litigation; Indemnification. Licensee may at its own expense
prosecute any suits or other proceedings against third parties for infringement
of Licensor patents or for theft or misuse of the industrial property of
Licensor licensed hereunder, and shall be entitled to retain all judgments or
other recoveries. In the event that a third party alleges that Licensee
infringes any United States patents owned or controlled by such third party by
virtue of the manufacture, sale or use of products, except for any improvements
thereto by Licensee, Licensor shall indemnify Licensee for all such claims,
demands, damages and cost, including reasonable attorneys' fees; provided,
however, that this indemnity is conditioned upon Licensee notifying Licensor in
writing promptly of the receipt of any claim or the filing of any action, suit
or litigation for which Licensor would be liable under the above indemnity and
Licensee tendering to Licensor the full defense and direction thereof so long as
any compromise or  settlement by Licensor gives Licensee a complete and
unconditional release; and provided, further, that this indemnity shall be
deemed waived by Licensee in the event of a compromise or settlement of any such
alleged infringement by Licensee without first obtaining the consent in writing
of Licensor, which consent shall not be unreasonably conditioned, delayed or
withheld. In addition, Licensee shall not incur any expenses covered by this
indemnity over two thousand five hundred dollars ($2,500) without approval of
Licensor, which shall not be unreasonably conditioned, delayed or withheld,
Licensee shall be solely responsible for ensuring the compliance of Products
with all safety or other standards under any applicable law, rule or order, of
any competent governmental authority. Licensee shall indemnify Licensor and its
officers, directors and employees  agents and representatives, harmless from any
loss, cost or expense, including reasonable attorney’s fees, damages, or
penalties of any kind on account of or resulting from any claim incurred in
connection with the manufacture or sale of the Products other than (i) due to a
breach of the representations or warranties contained in this Agreement; (ii)
the gross negligence or willful misconduct of Licensor; or (iii) a claim for
which Licensor is obligated to indemnify Licensee under the preceding paragraph.


11.              Termination.
 
                  (a)  In the event of the failure of Licensee to:


(i) pay any royalties due hereunder in full and in a prompt manner,
(ii) sell at least 100,000 cases (24 x 16oz cans per case) of Product during the
twenty-four (24) months following the date hereof; or
(iii) or in the event of Licensee's failure to observe or comply with any of the
other material terms and conditions of this Agreement


and any such failure is not corrected within thirty (30) days after written
notice thereof is given to Licensee, the licenses granted hereunder to Licensee
may be terminated forthwith by Licensor upon furnishing a written notice to that
effect to Licensee; provided, however, in the event of a default under clause
(ii) above, Licensee shall be entitled to cure such default by paying Licensor
the fee it would have received has its sold the one hundred thousand (100,000)
cases.
 
(b)             In the event that Licensee shall become insolvent, or admit in
writing its inability to pay its debts as they mature, or make a general
assignment for the benefit of creditors, or file a petition for bankruptcy or
permit a petition for bankruptcy against it to remain undismissed for a period
of sixty (60) days, or go into liquidation or receivership, or become a party to
dissolution proceeding or be admitted as a party to any statutory procedure for
the settlement of its debts, Licensor shall have the right and option upon
written notice to Licensee to terminate forthwith the licenses granted herein to
Licensee.
 
(c)              In the event of termination, however occasioned, the entire
unpaid balance as of the date of termination under paragraph 3 shall become
immediately due and payable.
 
(d)              In the event of termination, however occasioned, Licensee, its
agents or sublicensees shall return to Licensor all printed or written materials
containing, based upon, or derived from Licensor Know-how, and shall make no
further use of such Know-how, or of Licensor patents, if any. Licensee shall
have the option to purchase from Licensor or its Affiliates any or all of
Licensor's inventory at cost. Licensee will undertake to examine favorably such
inventory and acquire on the aforesaid basis from Licensor such items as it may
determine to be commercially reasonable for it to acquire.
 
 
4

--------------------------------------------------------------------------------

 
(e)                In the event of termination, however occasioned, Licensor
shall not have any liability or responsibility for compensation, reimbursement,
indemnification or damages on account of the loss of prospective business by
Licensee or on account of expenditures, investments, leases or commitments made
by Licensee.
 
(f)                 In the event of termination, under subparagraph (a) and (b)
above, Licensor at its option shall have the exclusive worldwide right to, use
and sell, lease, loan, rent or otherwise dispose of, with full right to assign
or sublicense, any improvements, to Licensor Know-how developed or owned by
Licensee subject for ninety (90) days. Inventory containing the Products shall
be disposed of thereafter, unless approved in writing by the Licensor.


(g)           In the event that Licensor shall become insolvent, or admit in
writing its inability to pay its debts as they mature, or make a general
assignment for the benefit of creditors, or file a petition for bankruptcy or
permit a petition for bankruptcy against it to remain undismissed for a period
of sixty (60) days, or go into liquidation or receivership, or become a party to
dissolution proceeding or be admitted as a party to any statutory procedure for
the settlement of its debts, Licensee shall have the right and option upon
written notice to Licensor to terminate forthwith the licenses granted herein to
Licensee.
 
12.            Representations and Warranties of Licensor. Licensor represents
and warrants to Licensee that,
 
(a)            The License granted hereunder does not infringe any patent, trade
secret or other property or proprietary rights of any third party.  Licensor is
the exclusive owner of all Know-how licensed hereunder and shall use its best
efforts to prosecute its pending patent application to completion, and to
protect all trade secrets and other intellectual property.  Licensor has not
granted a license to the Brands or Products to any other party in the Territory.
 
(b)            All proceeds received from Licensee under this license will be
applied by Licensor first to satisfy all legal obligations to employees and
government instrumentalities, and next to trade creditors, prior to any payments
to shareholders for interest on debt, repayment of debt principal, or dividends
or other distribution in respect of Licensor stock.
 
(c)              Licensor has good title to the Products to be sold to Licensee
and its customers hereunder, and such inventory and equipment is, and at the
time of conveyance to Licensee or its customers, as the case may be, shall be,
free and clear of all liens or encumbrances.


(d)           Licensor has full authority to execute and to perform this
Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not conflict with, result in a breach, violation or default or give
rise to an event which, with the giving of notice or after the passage of time,
or both, would conflict with or result in a breach, violation or default of any
of the terms or provisions or of any indenture, agreement, judgment, decree or
other instrument or restriction to which Licensor is a party or by which
Licensor may be bound or affected; and no further authorization or approval,
whether of governmental bodies or otherwise, is necessary in order to enable
Licensor to enter into and perform the same.


(e)           This Agreement constitutes a valid and binding obligation
enforceable against Licensor in accordance with its terms.


13.           Representations and Warranties of Licensee. Licensee represents
and warrants to Licensor that,
 
(a)           Licensee has full authority to execute and to perform this
Agreement in accordance with its terms; the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby does not
and will not conflict with, result in a breach, violation or default or give
rise to an event which, with the giving of notice or after the passage of time,
or both, would conflict with or result in a breach, violation or default of any
of the terms or provisions or of any indenture, agreement, judgment, decree or
other instrument or restriction to which Licensee is a party or by which
Licensee may be bound or affected; and no further authorization or approval,
whether of governmental bodies or otherwise, is necessary in order to enable
Licensee to enter into and perform the same.


(b)           This Agreement constitutes a valid and binding obligation
enforceable against Licensee in accordance with its terms.


14.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be delivered: (a) personally; (b) by
facsimile or email transmission; (c) by a commercial overnight delivery service
(e.g., Federal Express, UPS, Airborne, etc.) and paid for by the sender; or (d)
by certified, registered or express mail, postage prepaid. Any such notice shall
be deemed given when so delivered: (i) personally, upon such service or
delivery; (ii) if sent by facsimile or email transmission, on the day so
transmitted, if the sender receives written confirmation (which may be
electronic form) from the receiver that the communication was received; (iii) if
sent by commercial overnight delivery service, on the date reflected by such
service as delivered to the addressee; or (iv) if mailed by certified or
registered mail, five business days after the date of deposit in the United
States mail. In each instance, such notice, request, demand or other
communications shall be addressed to the parties at the addresses set forth
hereinabove or to such other address or to such other person as Licensor or
Licensee shall have last designated by written notice given as herein provided.
 
 
5

--------------------------------------------------------------------------------

 
 
15.              Miscellaneous.
 
(a)               Nothing contained in this Agreement shall be construed as (i)
a warranty or representation as to the validity or scope of any patent; (ii) an
agreement to bring or prosecute actions or suits against third parties for
infringement, or conferring any rights to bring or prosecute actions against
third parties for infringement except as provided in paragraph 10; or (iii)
conferring by implication, estoppel, or otherwise, upon Licensee any license or
other right in or to any patent, trademark, copyright or Know-how.


(b)               No delay or failure of either party in exercising any right
hereunder shall affect such right, nor shall any single or partial exercise of
any right preclude any further exercise thereof. No modification, amendment,
addition, or waiver, of any provision of this Agreement shall be effective
unless set forth in a writing signed by Licensor and Licensee which specifically
states that such writing is to be a modification, amendment, addition, or
waiver, and then only in that specific instance and for the specific purpose for
which given.
 
(c)               This Agreement contains the entire and complete understanding
of the parties with respect to the subject matter and merges all prior and
contemporaneous understandings.
 
(d)             This Agreement may not be assigned or sublicensed by Licensee
without the prior written consent of Licensor, which shall not be unreasonably
withheld. Where Licensee is permitted to assign or sublicense, this Agreement it
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns and sublicensees.  Licensor retains the right
to sell and/or assign at any time its right to receive any of the license fees
and other payments due to it hereunder to third parties upon no less than thirty
(30) days prior written notice to the Licensee.
 
(e)            No remedy conferred herein is intended to be exclusive of any
other remedy and each and every such remedy shall be cumulative and in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute or otherwise.
 
(f)             Each of the parties hereto shall make, do or cause to be done,
such further acts and things, and execute, acknowledge, and deliver, such
instruments and documents as may be necessary to effectuate the purposes and
intent of this Agreement.
 
(g)              The invalidity, partial failure of consideration, or
unenforceability, of any particular provision of this Agreement shall not affect
the validity or enforceability hereof.
 
(h)               This Agreement may be executed in counterparts, all of which
taken together shall be deemed one original agreement.
 
(i)                This Agreement shall be governed by the laws of the State of
California.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their representatives, thereunto duly authorized, as of the date first above
written.
 
LEVEL 5 BEVERAGE COMPANY, INC
 


By: _/s/ John F. Powers                              
Name: John F. Powers
Title: President and CEO
 
VITAMINFIZZ, L.P.
 


By:  /s/ Darin Ezra                                        
General Partner: Power Brands Consulting, LLC
Name: Darin Ezra
Title: CEO
 
 
6

--------------------------------------------------------------------------------

 


Exhibit A
 
The Products
VitaminFIZZ®
 
7

--------------------------------------------------------------------------------